Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 01/06/2021 has been received and considered. Claims 1-20 are presented for examination.

Allowable Subject Matter
2. 	Claim 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
While Negishi et al. (US 20190179981 A1) teaches a method of generating a plurality of physical design parameters of an object including receiving, by a design simulation device, a graphical design of the object, adjusting the plurality of physical design parameters, generating, by the design simulation device, a value for each of the plurality of physical design parameters, 
Ip et al. (“Content-Based Classification of CAD models with Supervised Learning”) teaches receiving, by a design simulation device, a graphical design of the object, categorizing, by the design simulation device, the object into an object type based on the graphical design of the object, determining a regression weight and a regression estimate based on the object type, and determining a plurality of proximity metrics based on the regression estimate,  
Anand et al. (US 20170372480 A1) teaches determining, by the design simulation device, a regression weight and a regression estimate for each of the plurality of physical design parameters based on the object type, wherein the plurality of physical design parameters 
none of the prior art of record discloses a method of generating a plurality of physical design parameters of an object, including:
 (Claim 1) “categorizing, …, the object into an object type based on the graphical design of the object and the desired axis of rotation of the object; 
determining, …, a regression weight and a regression estimate for each of the plurality of physical design parameters based on the object type, wherein the plurality of physical design parameters comprises at least one of a mass, a radius, an acceleration, an initial velocity, a final velocity, a time, a distance, or a displacement of the object;
determining, …, a plurality of proximity metrics based on the regression estimate for each of the plurality of physical design parameters;”,
(Claim 12) “categorizing the object into an object type based on the graphical design of the object and the desired axis of rotation of the object; 
determining a regression weight and a regression estimate for each of the plurality of physical design parameters based on the object type, wherein the plurality of physical design parameters comprises at least one of a mass, a radius, an acceleration, an initial velocity, a final velocity, a time, a distance, or a displacement of the object; 
determining a plurality of proximity metrics based on the regression estimate for each of the plurality of physical design parameters;”,

determining a regression weight and a regression estimate for each of the plurality of physical design parameters based on the object type, wherein the plurality of physical design parameters comprises at least one of a mass, a radius, an acceleration, an initial velocity, a final velocity, a time, a distance, or a displacement of the object; 
determining a plurality of proximity metrics based on the regression estimate for each of the plurality of physical design parameters;”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127